DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the communications filed on 06/16/2021, concerning Application No. 16/347,950 filed on 05/07/2019. The drawings, specification, and claim amendments filed on 06/16/2021 are acknowledged. Presently, Claims 1-20 remain pending.
Claim Objections
Claim 10 is objected to because of the following informalities: In Claim 10, line 4, “a catheter sized to be positioned” should be changed to “a catheter configured to be positioned”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US Patent 5,699,805, cited in the Applicant’s IDS filed 05/07/2019, hereinafter Seward) in view of Tahmasebi Maraghoosh et al. (US 2016/0317119 A1, cited in the Applicant’s IDS filed 05/07/2019, hereinafter Tahmasebi Maraghoosh).

Figs. 1-4) a device (catheter system 40) for use with an ultrasound console (ultrasound control unit 70, display unit 79) (see, e.g., Fig. 4 with Col. 5, lines 39-66 and Col. 6, lines 1-10) to image blood flow of a subject (see, e.g., Col. 6, lines 11-12, “the catheter system 40 is used for imaging within fluid-filled cavities such as blood vessels”; also see, e.g., Col. 7, lines 60-63, “Additionally, the toroidal volumes generated by the present invention are better suited for visualizing contiguous structures and physical events such as blood flow”), the device (40) comprising: 
a catheter (catheter body 42) configured to be positioned within the subject (see, e.g., Col. 3, lines 42-48, “The catheter system 40 has a catheter body 42… The catheter body 42 is an elongated flexible body which can be inserted into underfluid cavities of a body structure”); 
a plurality of imaging transducer elements (transducer array 48) spaced apart along a length of the catheter (42) (see, e.g., Figs. 1 and 4, where the transducer array 48 is shown to be placed along the length of the catheter body 42; also see, e.g., Col. 3, lines 55-56, “An ultrasound transducer array 48 is mounted adjacent to the distal end 44 of the catheter 42. The array 48 is mounted within the catheter body 42”; also see, e.g., Col. 4, lines 55-56, “The array 48 is preferably longitudinally disposed along the length of the catheter body 42”); and 
a tether (flexwires 58) coupled to a proximal end of the catheter (42) (see, e.g., Fig. 4, where the flexwires 58 are shown to be coupled to the proximal end of the catheter body 42) and configured to be coupled to the ultrasound console (70, 79) (see, e.g., Fig. 4, where the flexwires 58 are shown to be coupled to the ultrasound control unit 70 and the display unit 79; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 [on the catheter body 42] via flexwires 58”), the plurality of imaging transducer elements (48) configured to be controlled by the ultrasound console (70, 79) through the tether (58) (see, e.g., Col. 5, lines 25-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58”).
Seward does not disclose [1] the device for use with the ultrasound console specifically imaging one of spinal anatomy and cord; and [2] the catheter sized to be positioned specifically within one of epidural and intrathecal space of the subject.
However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Tahmasebi Maraghoosh discloses (Fig. 1) a device (instrument 102, single-element transducers 134 within system 100) for use with an ultrasound console (console 112 within system 100) to image one of spinal anatomy and cord of a subject (see, e.g., Fig. 1 and Para. [0022-0023], which discloses a system for ultrasound imaging a patient’s spinal anatomy using a needle or other guided instruments, i.e., a catheter), the device (102, 134) comprising:
a catheter (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) configured to be positioned within one of epidural and intrathecal space of the subject (subject 160) (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”); and 
a plurality of imaging transducer elements (one or more single-element transducers 134) (see, e.g., Fig. 1 and Para. [0034-0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seward by including that the device is operable for imaging spinal anatomy, and that the catheter is to be positioned within the epidural and intrathecal spaces of the subject, as disclosed by Tahmasebi Maraghoosh. One of ordinary skill in the art would see, e.g., Para. [0022]).

Regarding Claim 2, Seward modified by Tahmasebi Maraghoosh (hereinafter “Modified Seward”) discloses the device of Claim 1. Seward further discloses (Figs. 1-4) wherein the plurality of imaging transducer elements (transducer array 48) includes a plurality of micro piezoelectric crystals (see, e.g., Col. 4, lines 52-55, “The ultrasound transducer array 48 is preferably a linear phased array (also called a sector array) including aligned piezoelectric crystals that are electronically actuated in a particular sequence”).

Regarding Claim 4, Modified Seward discloses the device of Claim 1. Seward further discloses (Figs. 1-4) wherein the plurality of imaging transducer elements (transducer array 48) are configured to rotate to acquire information in a plurality of directions (see, e.g., Col. 6, lines 23-32, “When the imaging end of the catheter 42 is oriented a desired position, multiple longitudinal views can be obtained radially around the catheter 42 by rotating the transducer array 48 via the drive control 80, drive mechanism 78, and the rotatable drive shaft 46. The rotation of the transducer array 48 is accomplished without requiring rotation of the catheter body 42 and without the associated catheter translocation which results in loss of spatial relationships between consecutive radially spaced longitudinal views”). 

Regarding Claim 5, Modified Seward discloses the device of Claim 1. Seward further discloses (Figs. 1-4) wherein the plurality of imaging transducer elements (transducer array 48) includes phased array elements (see, e.g., Col. 4, lines 52-55, “The ultrasound transducer array 48 is preferably a linear phased array (also called a sector array) including aligned piezoelectric crystals that are electronically actuated in a particular sequence”).

Regarding Claim 6, Modified Seward discloses the device of Claim 1. Seward further discloses (Figs. 1-4) wherein the catheter (catheter body 42) includes a sheath (ultrasonic window portion 50) (see, e.g., Col. 5, lines 28-31, “FIG. 3 is a cross-sectional view along 3-3 of FIG. 1, wherein the ultrasonic window portion 50 of the catheter body 42 fits around the array 48 like a sheath so as to allow rotation of the array 48 relative to the catheter body 42”).

Regarding Claim 7, Modified Seward discloses the device of Claim 6. Seward further discloses (Figs. 1-4) wherein the sheath (ultrasonic window portion 50) includes at least one channel (see, e.g., Figs 1 and 3, where the ultrasonic window portion 50 (which forms a sheath around the transducer array 48 as described above) forms one channel for fitting the transducer array 48 within it).

Regarding Claim 8, Modified Seward discloses the device of Claim 6. Seward further discloses (Figs. 1-4) wherein the plurality of imaging transducer elements (transducer array 48) are positioned inside the sheath (ultrasonic window portion 50) (see, e.g., Figs. 1 and 3, and Col. 5, lines 28-31, “FIG. 3 is a cross-sectional view along 3-3 of FIG. 1, wherein the ultrasonic window portion 50 of the catheter body 42 fits around the array 48 like a sheath so as to allow rotation of the array 48 relative to the catheter body 42”) and the sheath (50) includes at least one acoustic window (see, e.g., Col. 4, lines 16-32, “The catheter body 42 has an ultrasound window portion 50 proximate the distal end 44 of the catheter body 42. The window portion 50 faces laterally of the catheter body 42 and extends longitudinally along the catheter body 42. The ultrasound transducer array 48 is longitudinally positioned within the catheter body 42 proximate the window portion 50. The ultrasound window portion 50 is substantially transparent to the ultrasound signals transmitted from the array 48 and is echo lucent so as to allow the passage of ultrasound signals both in and out of the catheter body 42. The ultrasound window 50 allows signals from the ultrasound transducer array 48 to be projected radially outward from the side of the catheter body 42 such that a volumetric region is imaged radially about the catheter body 42”).

Regarding Claim 9, Modified Seward discloses the device of Claim 1. Seward further discloses (Figs. 1-4) the device (catheter system 40) further comprising a connector coupled to a proximal end of the tether (flexwires 58) and configured to connect the tether (58) to the ultrasound console (ultrasound control unit 70, display unit 79) (see, e.g., Fig. 4, where the flexwires 58 are shown to connect the transducer array 48 and the catheter body 42 to the ultrasound control unit 70, and Col. 5, lines 24-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”, where the flexwires 58 are connected between the transducer array 48 and control unit 70 via a control circuit, thus the circuit necessarily has a connector coupled to the proximal end of the flexwires 58 that connects the flexwires 58 to the control unit 70).

Regarding Claim 10, Seward discloses (Figs. 1-4) a system (see, e.g., Fig 4, where an ultrasound control system is shown for a catheter system 40) for imaging blood flow of a subject (see, e.g., Col. 6, lines 11-12, “the catheter system 40 is used for imaging within fluid-filled cavities such as blood vessels”; also see, e.g., Col. 7, lines 60-63, “Additionally, the toroidal volumes generated by the present invention are better suited for visualizing contiguous structures and physical events such as blood flow”), the system comprising: 
a device (catheter system 40) comprising: 
catheter body 42) configured to be positioned within the subject (see, e.g., Col. 3, lines 42-48, “The catheter system 40 has a catheter body 42… The catheter body 42 is an elongated flexible body which can be inserted into underfluid cavities of a body structure”), 
a plurality of imaging transducer elements (transducer array 48) spaced along a length of the catheter (42) (see, e.g., Figs. 1 and 4, where the transducer array 48 is shown to be placed along the length of the catheter body 42; also see, e.g., Col. 3, lines 55-56, “An ultrasound transducer array 48 is mounted adjacent to the distal end 44 of the catheter 42. The array 48 is mounted within the catheter body 42”; also see, e.g., Col. 4, lines 55-56, “The array 48 is preferably longitudinally disposed along the length of the catheter body 42”), and 
a tether (flexwires 58) coupled to a proximal end of the catheter (42) (see, e.g., Fig. 4, where the flexwires 58 are shown to be coupled to the proximal end of the catheter body 42); and 
an ultrasound console (ultrasound control unit 70, display unit 79) configured to be coupled to the tether (58) (see, e.g., Fig. 4, where the flexwires 58 are shown to be coupled to the ultrasound control unit 70 and the display unit 79; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 [on the catheter body 42] via flexwires 58”), and to energize the plurality of imaging transducer elements (48) (see, e.g., Col. 5, lines 25-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58”) and receive a set of reflected signals from the plurality of imaging transducer elements (48) (see, e.g., Fig. 4 with Col. 5, lines 45-53, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58. The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70. Real-time images generated by the ultrasound unit 70 can be displayed on a conventional display unit 74 [the display unit is labeled as reference character “79” in Fig. 4] such as a video monitor. If desired, data generated by the ultrasound unit 70 can be stored for later analysis via a conventional data/image storage device 76”; also see, e.g., Col. 4, lines 22-25, “The ultrasound window portion 50 is substantially transparent to the ultrasound signals transmitted from the array 48 and is echo lucent so as to allow the passage of ultrasound signals both in and out of the catheter body 42”, where the ultrasound echo signals from the transducer array 48 out of the catheter body 42 go to the ultrasound control unit 70 through the flexwires 58, as shown in Fig. 4), the ultrasound console (70, 79) including a display system (display unit 79) (see, e.g., Fig. 4, where the system is shown to comprise a display unit 79) configured to produce an image based on the set of reflected signals on the display system (79) (see, e.g., Fig. 4 with Col. 5, lines 46-51, “The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70. Real-time images generated by the ultrasound unit 70 can be displayed on a conventional display unit 74 [the display unit is labeled as reference character “79” in Fig. 4] such as a video monitor”).
Seward does not disclose [1] the device for use with the ultrasound console specifically imaging one of spinal anatomy and cord; and [2] the catheter sized to be positioned specifically within one of epidural and intrathecal space of the subject.
However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Tahmasebi Maraghoosh discloses (Fig. 1) a system (system 100) for imaging spinal anatomy and cord of a subject (see, e.g., Fig. 1 and Para. [0022-0023], which discloses a system for ultrasound imaging a patient’s spinal anatomy using a needle or other guided instruments, i.e., a catheter), the system (100) comprising:
a device (instrument 102, single-element transducers 134 within system 100) comprising:
instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) configured to be positioned within one of epidural and intrathecal space of the subject (subject 160) (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”), and
a plurality of imaging transducer elements (single-element transducers 134) (see, e.g., Fig. 1 and Para. [0034-0035]); and 
an ultrasound console (console 112) including a display system (display 118) configured to produce an image based on the set of reflected signals on the display system (118) (see, e.g., Fig. 1 and Para. [0038], lines 1-3, “Workstation 112 includes the display 118 for viewing internal images of the subject 160 (patient or volume) and the overlay image 152”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seward by including that the system is operable for imaging spinal anatomy, and that the catheter is to be positioned within the epidural and intrathecal spaces of the subject, as disclosed by Tahmasebi Maraghoosh. One of ordinary skill in the art would have been motivated to make this modification in order to improve clinical outcomes in epidural interventions or other interventions, as recognized by Tahmasebi Maraghoosh (see, e.g., Para. [0022]).

Regarding Claim 11, Seward modified by Tahmasebi Maraghoosh (hereinafter “Modified Seward”) discloses the system of Claim 10. Seward does not disclose the system further comprising a needle system configured to guide the device to a location within one of the epidural and intrathecal spaces.
Fig. 1) the system (system 100) further comprising a needle system (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) configured to guide the device (instrument 102, single-element transducers 134 within system 100) to a location within one of the epidural and intrathecal spaces (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”; also see, e.g., Para. [0035], lines 1-8, “The single-element transducer(s) 134 are employed during a procedure to determine a type of tissue the instrument 102 (e.g., needle) is currently passing through or in contact with. This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Modified Seward by including that the system comprises a needle system configured to guide the device to a location within one of the epidural and intrathecal spaces, as disclosed by Tahmasebi Maraghoosh. One of ordinary skill in the art would have been motivated to make this modification in order to improve clinical outcomes in epidural interventions or other interventions, as recognized by Tahmasebi Maraghoosh (see, e.g., Para. [0022]).

Regarding Claim 14, Modified Seward discloses the system of Claim 10. Seward further discloses (Figs. 1-4) the system (see, e.g., Fig 4, where an ultrasound control system is shown for a catheter system 40) further comprising a connector coupled to the tether (flexwires 58) and configured to connect the tether (58) to the ultrasound console (ultrasound control unit 70, display unit 79) (see, e.g., Fig. 4, where the flexwires 58 are shown to connect the transducer array 48 and the catheter body 42 to the ultrasound control unit 70, and Col. 5, lines 24-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”, where the flexwires 58 are connected between the transducer array 48 and control unit 70 via a control circuit, thus the circuit necessarily has a connector coupled to the proximal end of the flexwires 58 that connects the flexwires 58 to the control unit 70).

Regarding Claim 15, Modified Seward discloses the system of Claim 10. Seward further discloses (Figs. 1-4) wherein the plurality of imaging transducer elements (transducer array 48) includes a plurality of micro piezoelectric crystals (see, e.g., Col. 4, lines 52-55, “The ultrasound transducer array 48 is preferably a linear phased array (also called a sector array) including aligned piezoelectric crystals that are electronically actuated in a particular sequence”).

Regarding Claim 16, Seward discloses (Figs. 1-7) a method for imaging of a subject (see, e.g., Col. 6, lines 11-12, “the catheter system 40 is used for imaging within fluid-filled cavities such as blood vessels”), the method comprising the steps of: 
a) introducing a catheter (catheter body 42) including a plurality of imaging transducer elements (transducer array 48) spaced along a length of the catheter (42) (see, e.g., Figs. 1 and 4, where the transducer array 48 is shown to be placed along the length of the catheter body 42; also see, e.g., Col. 3, lines 55-56, “An ultrasound transducer array 48 is mounted adjacent to the distal end 44 of the catheter 42. The array 48 is mounted within the catheter body 42”; also see, e.g., Col. 4, lines 55-56, “The array 48 is preferably longitudinally disposed along the length of the catheter body 42”) into the subject (see, e.g., Col. 3, lines 42-48, “The catheter system 40 has a catheter body 42… The catheter body 42 is an elongated flexible body which can be inserted into underfluid cavities of a body structure”; also see, e.g., Col 6, lines 14-16, “In use, the catheter body 42 is typically introduced into a cavity or vessel usually via a venous or arterial puncture.”); 
b) positioning the catheter (42) at a target region (see, e.g., Col. 6, lines 16-27, “The imaging end of the catheter 42, which includes the transducer array 48, is then negotiated through the vessel or cavity… When the imaging end of the catheter 42 is oriented a desired position, multiple longitudinal views can be obtained radially around the catheter 42 by rotating the transducer array 48 via the drive control 80, drive mechanism 78, and the rotatable drive shaft 46”); 
c) setting one or more parameters of the catheter (42) to capture image data of at least a portion of the target region (see, e.g., Col. 6, lines 43-52, “a plurality of fan-like scans are projected through the ultrasound window portion 50 of the catheter 42 to generate a plurality of spatially related longitudinal 2-dimensional tomographic image planes 88. The transducer array configuration can be varied to generate 2-dimensional scans of varying shapes and also to generate 3-dimensional scans… Each factor can be variably configured”); 
d) acquiring the image data of the at least portion of the target region (see, e.g., Col. 4, lines 19-29, “The ultrasound transducer array 48 is longitudinally positioned within the catheter body 42 proximate the window portion 50. The ultrasound window portion 50 is substantially transparent to the ultrasound signals transmitted from the array 48 and is echo lucent so as to allow the passage of ultrasound signals both in and out of the catheter body 42. The ultrasound window 50 allows signals from the ultrasound transducer array 48 to be projected radially outward from the side of the catheter body 42 such that a volumetric region is imaged radially about the catheter body 42”; also see, e.g., Col. 5, lines 45-49, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58. The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70”; also see, e.g., Col. 7, lines 56-58, “Furthermore, because the transducer array can be rotated 360°, information (including anatomy and function) can be obtained from all directions”); and 
e) generating output including one of an image of the at least portion of the target region (see, e.g., Col. 6, lines 18-22, “As the catheter 42 is moved though the vessel or cavity, the ultrasound controller 70 and the side-viewing longitudinal transducer array 48 cooperate to generate a real-time image of the body structure that is laterally adjacent to the transducer array 48”; also see, e.g., Col. 6, lines 43-49, “a plurality of fan-like scans are projected through the ultrasound window portion 50 of the catheter 42 to generate a plurality of spatially related longitudinal 2-dimensional tomographic image planes 88. The transducer array configuration can be varied to generate 2-dimensional scans of varying shapes and also to generate 3-dimensional scans”; also see, e.g., Col. 5, lines 46-51, “The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70. Real-time images generated by the ultrasound unit 70 can be displayed on a conventional display unit 74 such as a video monitor”) and an output variable related to the target region (see, e.g., Col. 7, lines 56-65, “Furthermore, because the transducer array can be rotated 360°, information (including anatomy and function) can be obtained from all directions. Thus, a 360° rotatable longitudinal multiplane transducer array is very desirable in the medical and the other related applications. Additionally, the toroidal volumes generated by the present invention are better suited for visualizing contiguous structures and physical events such as blood flow or muscle contraction than are the conical and pyramidal volume images employed by prior art systems”; also see, e.g., Col. 5, lines 40-44, “The control system includes a conventional ultrasound unit 70 capable of a variety of known functions. Exemplary functions include color flow Doppler, continuous and pulsed wave Doppler, tissue characterization, harmonic echocardiography and etc”).
specifically spinal imaging of the subject; [2] in step a), introducing the catheter, including the plurality of imaging transducer elements spaced along a length of the catheter, into specifically one of an epidural and intrathecal space of the subject; and [3] in step b), positioning the catheter at a target region specifically within one of the epidural and intrathecal space.
	However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Tahmasebi Maraghoosh discloses (Figs. 1 and 4-5) a method for spinal imaging of a subject (see, e.g., Fig. 1 and Para. [0022-0023], which discloses a system and method for ultrasound imaging a patient’s spinal anatomy using a needle or other guided instruments, i.e., a catheter), the method comprising the steps of: 
a) introducing a catheter (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) including a plurality of imaging transducer elements (one or more single-element transducers 134) (see, e.g., Fig. 1 and Para. [0034-0035]) into one of an epidural and intrathecal space of the subject (subject 160) (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”); 
b) positioning the catheter (102) at a target region (area of interest 132) within one of the epidural and intrathecal space (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection; also see, e.g., Para. [0035], lines 1-8, “The single-element transducer(s) 134 are employed during a procedure to determine a type of tissue the instrument 102 (e.g., needle) is currently passing through or in contact with. This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position”; also see, e.g., Fig 4, where the instrument 406 (needle/catheter) is positioned within the bone 418 and spinal cord 420); 
d) acquiring the image data of the at least portion of the target region (132) (see, e.g., Para. [0046], lines 1-4, “Referring to FIG. 5, another embodiment for tracking a penetrating instrument is shown. In block 502, signals from a plurality of array positions are generated to provide one or more real-time images of an area of interest”); and 
e) generating output including one of an image of the at least portion of the target region (132) (see, e.g., Para. [0037], lines 1-6, “The overlay module 148 generates the tip position in the real-time images and displays the same on a graphical user interface (GUI) such as a display 118. The overlay module 148 receives image data from one or more images, atlas or model and indicates a position of the transducer in the image(s), atlas or model”; also see, e.g., Para. [0046], lines 1-12, “Referring to FIG. 5, another embodiment for tracking a penetrating instrument is shown. In block 502, signals from a plurality of array positions are generated to provide one or more real-time images of an area of interest. In useful embodiments, the real-time images are collected ultrasonically. The ultrasonic images may include two-dimensional images and may need to be reconstructed to form three dimensional volumes. Three dimensional ultrasound images may also be employed. In block 504, a three-dimensional image volume of the area of interest may be reconstructed from two-dimensional images for the one or more real-time images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Seward by including that the method is for spinal imaging of the subject, that step a) is introducing the catheter into an epidural and intrathecal space of the subject, and that step b) is positioning the catheter at a target region within the epidural and intrathecal space, as disclosed by Tahmasebi Maraghoosh. One of ordinary skill in the art would have see, e.g., Para. [0022]).

	Regarding Claim 17, Seward modified by Tahmasebi Maraghoosh (hereinafter “Modified Seward”) discloses the method of Claim 16. Seward further discloses (Figs. 1-7) wherein the output variable includes a measurement of blood flow within the target region (see, e.g., Col. 7, lines 56-63, “Furthermore, because the transducer array can be rotated 360°, information (including anatomy and function) can be obtained from all directions. Thus, a 360° rotatable longitudinal multiplane transducer array is very desirable in the medical and the other related applications. Additionally, the toroidal volumes generated by the present invention are better suited for visualizing contiguous structures and physical events such as blood flow”).

Regarding Claim 19, Modified Seward discloses the method of Claim 16. Seward further discloses (Figs. 1-7) the method further comprising f) resetting the one or more parameters of the catheter (catheter body 42) to capture additional image data of at least another portion of the target region (see, e.g., Col. 6, lines 23-52, “When the imaging end of the catheter 42 is oriented a desired position, multiple longitudinal views can be obtained radially around the catheter 42 by rotating the transducer array 48 via the drive control 80, drive mechanism 78, and the rotatable drive shaft 46… At each angular position, the ultrasound transducer array 48 projects an ultrasonic beam through the ultrasonic window 50 and laterally outward from the catheter to produce a longitudinal scanning sector extending radially outward from catheter 42. As shown in FIGS. 5-7, a plurality of fan-like scans are projected through the ultrasound window portion 50 of the catheter 42 to generate a plurality of spatially related longitudinal 2-dimensional tomographic image planes 88. The transducer array configuration can be varied to generate 2-dimensional scans of varying shapes and also to generate 3-dimensional scans… Each factor can be variably configured”). 

Regarding Claim 20, Modified Seward discloses the method of Claim 16. Seward further discloses (Figs. 1-7) wherein step d) includes acquiring the image data by energizing the plurality of imaging transducer elements (transducer array 48) (see, e.g., Col. 5, lines 25-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58”) and receiving a set of reflected signals from the plurality of imaging transducer elements (48) (see, e.g., Fig. 4 with Col. 5, lines 45-53, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58. The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70. Real-time images generated by the ultrasound unit 70 can be displayed on a conventional display unit 74 [the display unit is labeled as reference character “79” in Fig. 4] such as a video monitor. If desired, data generated by the ultrasound unit 70 can be stored for later analysis via a conventional data/image storage device 76”; also see, e.g., Col. 4, lines 22-25, “The ultrasound window portion 50 is substantially transparent to the ultrasound signals transmitted from the array 48 and is echo lucent so as to allow the passage of ultrasound signals both in and out of the catheter body 42”, where the ultrasound echo signals from the transducer array 48 out of the catheter body 42 go to the ultrasound control unit 70 through the flexwires 58, as shown in Fig. 4). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US Patent 5,699,805, cited in the Applicant’s IDS filed 05/07/2019, hereinafter Seward) in view of Tahmasebi Maraghoosh et al. (US 2016/0317119 A1, cited in the Applicant’s IDS filed 05/07/2019, hereinafter Tahmasebi Maraghoosh), as applied to Claim 1 above, further in view of Marshall et al. (US 2009/0275838 A1, previously cited by the Examiner on 03/16/2021, hereinafter Marshall).

Regarding Claim 3, Modified Seward discloses the device of Claim 1. Modified Seward does not disclose the device further comprising an electrical ground connection coupled to the device.
However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Marshall discloses (Figs. 1-4) a device (IVUS imaging system 100, catheter 102, array of transducers 312) comprising an electrical ground connection coupled to the device (see, e.g., Para. [0038], lines 1-4, “Another way to decrease electrical noise is by disposing a conductive shield within the catheter 102 and coupling the conductive shield to a system ground, such as a control-module-chassis ground”; also see, e.g., Para. [0041], lines 2-7, “the imaging circuit 400 may be implemented in the catheter (102 of FIG. 1) of the IVUS imaging system (100 of FIG. 1). The imaging circuit 400 includes one or more transducers 402, a rotating transformer 404, a shield-coupling capacitor 406, and a system ground 408”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Modified Seward by including an electrical ground connection coupled to the device, as recognized by Marshall. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the electrical noise of the system and to provide safety to the patient from leakage current, as recognized by Marshall (see, e.g., Para. [0038], [0046], and [0049]).

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US Patent 5,699,805, cited in the Applicant’s IDS filed 05/07/2019, hereinafter Seward) in view of Tahmasebi Maraghoosh et al. (US 2016/0317119 A1, cited in the Applicant’s IDS filed 05/07/2019, hereinafter Tahmasebi Maraghoosh), as applied to Claims 11 and 16 above, further in view of Luther et al. (US Patent 4,702,735, cited in the Applicant’s IDS filed 05/07/2019, hereinafter Luther).

Regarding Claim 12, Modified Seward discloses the system of Claim 11. Modified Seward does not disclose wherein the needle system is one of a 14 gauge system and an 18 gauge system.
However, in the same field of endeavor of catheter and breakaway needle systems, Luther discloses (Fig. 2) a system (assembly 10, needle portion 11, catheter 29) wherein the needle system (needle portion 11) is one of a 14 gauge system and an 18 gauge system (see, e.g., Col. 2, lines 25-30, “The assembly 10 of this invention comprises a breakaway cannula needle and catheter, and is shown in FIGS. 1-3. Basically, the assembly includes a needle portion 11, providing a tip portion 12 having a leading edge 12a, and split proximal ends 13a, 13b. Typically, the needle is about 24 gauge, or smaller”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Modified Seward by including that the needle system is one of a 14 gauge system and an 18 gauge system, as disclosed by Luther. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the size of the needle for effective operation of the system, without causing any injuries to the patient. It is considered routine optimization because one of ordinary skill would do routine experimentation in order to choose the most effective needle gauge size for the system, which would result in a needle of 24 gauge or smaller, as evidenced above by Luther. Also see MPEP § 2144.05, subsection II(A).

Regarding Claim 13, Modified Seward discloses the system of Claim 11. Modified Seward does not disclose wherein the needle system is a break-away type needle.
Figs. 2 and 6-9) a system (assembly 10, needle portion 11, catheter 29) wherein the needle system (needle portion 11) is a break-away type needle (see, e.g., Abstract, “An assembly of a breakaway needle and catheter is provided for injection by the user, using only one hand. The needle and catheter are inserted by the user, and the needle is then retracted from the puncture site leaving the catheter in place. As the needle is retracted, it breaks apart and separates from the catheter”; also see, e.g., Col. 2, lines 61-65 and Col. 3, lines 1-12, “The cannula needle 11 is inserted into the user or patient, say into a vein, or just under the surface of the skin. The catheter 29 extends into the needle up to the trailing edge 12b of the needle tip 12. Hence, when the needle is removed from the vein, the catheter will remain in place in the space created by the needle… The needle is removed from the puncture site, and simultaneously, the needle is split against the pad 27. The needle halves 11a, 11b are then separated from the catheter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Modified Seward by including that the needle system is a break-away type needle, as disclosed by Luther. One of ordinary skill in the art would have been motivated to make this modification in order to aid in and improve upon the placement of the catheter into the patient, as recognized by Luther (see, e.g., Abstract, Col. 2, lines 61-65, and Col. 3, lines 1-12).

Regarding Claim 18, Modified Seward discloses the method of Claim 16. Seward does not disclose wherein step a) includes inserting a needle into the subject until a tip of the needle is adjacent one of the epidural and intrathecal space, and inserting the catheter through the needle.
	However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Tahmasebi Maraghoosh discloses (Figs. 1 and 4-5) a method (see, e.g., Fig. 1 and Para. [0022-0023], which discloses a system and method for ultrasound imaging a patient’s spinal anatomy using a needle or other guided instruments, i.e., a catheter), wherein step a) includes inserting a needle (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) into the subject (subject 160) until a tip of the needle is adjacent one of the epidural and intrathecal space (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Modified Seward by including that step a) includes inserting a needle into the subject until a tip of the needle is adjacent one of the epidural and intrathecal space, as disclosed by Tahmasebi Maraghoosh. One of ordinary skill in the art would have been motivated to make this modification in order to improve clinical outcomes in epidural interventions or other interventions, as recognized by Tahmasebi Maraghoosh (see, e.g., Para. [0022]).
	Seward and Tahmasebi Maraghoosh still do not disclose wherein step a) includes inserting the catheter through the needle.
	However, in the same field of endeavor of ultrasound imaging using catheters and needles, Luther discloses (Figs. 2 and 6-9) a method that includes inserting a needle (needle 11) into the subject (see, e.g., Col. 2, lines 61-65 and Col. 3, line 1, “The cannula needle 11 is inserted into the user or patient, say into a vein, or just under the surface of the skin”), and inserting the catheter (catheter 29) through the needle (11) (see, e.g., Col. 3, lines 1-5, “The catheter 29 extends into the needle up to the trailing edge 12b of the needle tip 12. Hence, when the needle is removed from the vein, the catheter will remain in place in the space created by the needle”).
see, e.g., Abstract, Col. 2, lines 61-65, and Col. 3, lines 1-12).

Response to Arguments
Applicant’s arguments, see Pages 1-2 of Remarks, filed 06/16/2021, with respect to the Drawings Objections, Specification Objections, Claim Objections, and Claim Rejections under 35 U.S.C. 112 have been fully considered and are persuasive. The objections of the drawings, specification, and claims, and the rejections under 35 U.S.C. 112(b), previously set forth in the Non-Final Rejection mailed 03/16/2021 have been withdrawn. However, Claim 10 is currently objected to.
Applicant's arguments, see Pages 2-3 of Remarks, filed 06/16/2021, with respect to the Claim Rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Seward et al. (US Patent 5,699,805, hereinafter Seward) in view of Tahmasebi Maraghoosh et al. (US 2016/0317119 A1, hereinafter Tahmasebi Maraghoosh), Applicant argues that the references, alone or in combination, fail to teach or suggest at least "a plurality of imaging transducer elements spaced apart along a length of the catheter," as specified by independent Claims 1, 10, and 16. Specifically, Applicant argues that Seward does not disclose transducer elements that are spaced apart along the length of the catheter, as specified by Claims 1, 10, and 16, but, rather, discloses a single longitudinal transducer array. Therefore Applicant argues that Seward fails to teach each and every element of Claims 1, 10 and 16. Applicant further argues that Tahmasebi Maraghoosh is silent as to the spacing of such transducers 132 along the instrument 102 and, thus, the teachings of Tahmasebi 
Examiner respectfully disagrees and emphasizes that Seward in view of Tahmasebi Maraghoosh does disclose all limitations in the pending claims. Specifically, Seward discloses wherein the device (catheter system 40) comprises a plurality of imaging transducer elements (transducer array 48) spaced apart along a length of the catheter (catheter body 42) (see, e.g., Figs. 1 and 4, where the transducer array 48 is shown to be placed along the length of the catheter body 42; also see, e.g., Col. 3, lines 55-56, “An ultrasound transducer array 48 is mounted adjacent to the distal end 44 of the catheter 42. The array 48 is mounted within the catheter body 42”; also see, e.g., Col. 4, lines 55-56, “The array 48 is preferably longitudinally disposed along the length of the catheter body 42”). Examiner’s interpretation of the claim limitation “spaced apart along a length” is equivalent to being disposed individually along the length. For example, as seen in Fig. 1, Seward teaches of a transducer array 48 comprising individual elements (i.e., each rectangle within the transducer array 48 corresponds to an individual transducer element) that are disposed individually in relation to one another (i.e., each element occupies its own space) along the longitudinal length of the catheter body 42. Therefore, under this interpretation, Seward discloses wherein the plurality of imaging transducer elements are spaced apart along the length of the catheter, as specified by Claims 1, 10, and 16.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the plurality of imaging ultrasound transducer elements are physically separated from one another) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the claims remain rejected under the previously applied art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793